608 So. 2d 519 (1992)
Hilda LERNER, Appellant,
v.
Jacob BRIN, Appellee.
No. 92-456.
District Court of Appeal of Florida, Third District.
November 3, 1992.
Rehearing Denied December 18, 1992.
Whitman, Wolfe & Gross, and Irving J. Whitman, Miami, for appellant.
Michael A. Bienstock, Miami, for appellee.
Before HUBBART, FERGUSON and GERSTEN, JJ.
PER CURIAM.
Appellant, a beneficiary under her mother's will, appeals a final judgment in favor *520 of appellee determining that appellant exerted undue influence on her mother. We affirm.
Appellant contends that the trial court's findings were not supported by competent and substantial evidence. Appellee asserts that the findings were supported by competent and substantial evidence.
Although one may have rachmones[1] for appellant, the trial court's findings were supported by competent and substantial evidence, and as such, will not be disturbed on appeal. See Gegen v. Learey, 503 So. 2d 367 (Fla. 3d DCA 1987); In re Estate of Carpenter, 253 So. 2d 697 (Fla. 1971).
Affirmed.
NOTES
[1]  Yiddish. Rachmones: Pity, mercy, compassion. F. Kogos, Dictionary of Yiddish Slang and Idioms (Castlebooks 1967).